Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5, 7-9 and 12-31 are currently under examination wherein claims 1, 13, 18 and 22 have been amended in applicant’s amendment filed on April 18, 2022. The terminal disclaimer filed by the applicant on April 18, 2022 is acknowledged herein.
Status of Previous Rejections
2.	The previous objection to the informality in claims 1, 13, 18 and 22 and the previous rejections of claims 1-5, 7-9 and 12-31 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated October 27, 2021 have been withdrawn in light of the applicant’s amendment filed on April 18, 2022 and the terminal disclaimer approved on April 18, 2022.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Steven M. De Klerk on May 12, 2022
The application has been amended as follows:
The previous withdrawn claim 32 has been canceled; and
The phrase of “a first volume of first powder having first particles of the first material in contact with and a portion forming the second volume” in lines 13-15 of claim 1 has been amended to “a first volume of the first powder having the first particles of the first material in contact with a portion forming a second volume”.
Allowable Subject Matter
4.	Claims 1-5, 7-9 and 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment filed on April 18, 2022 has obviated the previous objections to the informalities in claims 1, 13, 18 and 22 as stated in the Office action dated October 27, 2021; and the terminal disclaimer approved on April 18, 2022 has overcome the previous rejections of claims 1-5, 7-9 and 12-31 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,576,542 B2 as stated in the Office action dated October 27, 2021. A further search for references did not find any prior art which anticipates or renders obvious the manufacturing method as claimed in the independent claim 1 alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/12/2022